Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

 Response to Amendment
3.	In response to the office action mailed on 03/22/2022, applicant filed an RCE on 04/05/2022, amending claims 1, 8, and 15; adding claims 21-23. claims 4-5, 7, 14 are cancelled. The pending claims are 1-3, 6, 8-13, and 15-23. 

Allowable Subject Matter
4.	Claims 1-3, 6, 8-13, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest receiving first data from a first multi-microphone device comprising first ambient sound sensed by the first multi-microphone device at a first location, wherein the first ambient sound comprises a first target speech; receiving second data from a second multi-microphone device comprising second ambient sound sensed by the second multi-microphone device at a second location, wherein the second ambient sound comprises the first target speech; separating, from the first data, via a first deep neural network comprising a first predictive audio spectral mask in the first user device, at least one component of the first data selected from the group consisting of amplitude data corresponding to a first amplitude component of the first ambient sound and phase data corresponding to a first phase component of the first ambient sound; separating, from the second data, via the first deep neural network, at least one component of the second data selected from the group consisting of the amplitude data corresponding to a second amplitude component of the second ambient sound and the phase data corresponding to a second phase component of the second ambient sound; determining a location of origin of first target speech relative to a location of the first user device based on the at least one component of the first data, the at least one component of the second data, the first location, and the second location; and displaying, via the first user device, the location of origin of the first target speech relative to the first user device, as claimed by independent claims 1, 8, and 15.
Dependent claims 2-3, 6, 9-13, and 16-23 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659